 



Exhibit 10.31

Consulting Agreement

     This Consulting Agreement (this “Agreement”) is being entered into on
August 17, 2004 by and between Silicon Image, Inc., a Delaware corporation with
its principal place of business at 1060 East Arques Avenue, Sunnyvale,
California 94085 (“Company”) and Robert G. Gargus (“Consultant”) and in
connection with that certain Amended and Restated Employment Agreement, dated
August 17, 2004 by and between the Company and the Consultant (“Restated
Employment Agreement”). This Agreement will become effective as of the
Separation Date, as defined in the Restated Employment Agreement (the “Effective
Date”). As used herein, “Party” or “Parties” will refer to Company, Consultant
or both, as the case may be and Consultant includes the Consultant, and all
employees and agents of the Consultant.

RECITALS

Whereas, Consultant and Company have entered into the Restated Employment
Agreement, pursuant to which Consultant has agreed to provide the Company with
certain consulting services as of the Effective Date; and

Whereas, Consultant desires to perform, and Company desires to have Consultant
perform, consulting services as an independent contractor to Company.

NOW, THEREFORE, the Parties agree as follows:

1. Services

     1.1 Performance. Consultant will perform the following consulting
“Services”: (a) provide transition assistance to the Company’s Chief Executive
Officer and Chief Financial Officer and (b) at any point in time following the
Separation Date, to assist as reasonably necessary the Company with any reviews,
investigations or examinations of the Company’s financial and accounting
results, policies, practices and other matters during your period of employment
with the Company. In addition, Consultant agrees to use all diligent and
reasonable efforts to perform the Services during the Period of Consultancy.

     1.2 Period of Consultancy. The “Period of Consultancy” will commence on the
Effective Date and will terminate six (6) months following the Effective Date.

     1.3 Payment. The Company will, as sole compensation for the Consultant’s
performance of the Services grant Consultant the Accelerated Vesting (as defined
in the Restated Employment Agreement) upon the Separation Date (as defined in
the Restated Employment Agreement). Company will also reimburse Consultant for
his reasonable out-of-pocket expenses incurred in performing the Services that
are approved in advance by Company’s Chief Executive Officer or Chief Financial
Officer. Consultant will invoice Company on a monthly basis for such
out-of-pocket expenses and Company will pay each such invoice no later than
thirty (30) days after its receipt. Consultant will receive no other

1



--------------------------------------------------------------------------------



 



compensation or remuneration in connection with or based upon the Services.

2. Relationship of the Parties

     2.1 Independent Contractor. Consultant is an independent contractor and is
not an agent or employee of, and has no authority to bind, Company by contract
or otherwise. Consultant will perform the Services under the general direction
of Company, but Consultant will determine, in Consultant’s sole discretion, the
manner and means by which the Services are accomplished, subject to the
requirement that Consultant shall at all times comply with applicable law.

     2.2 Employment Benefits. Except as set forth in paragraph 3 of the Restated
Employment Agreement, Consultant will not be entitled to receive any vacation or
illness payments, or to participate in any plans, arrangements, or distributions
by the Company pertaining to any bonus, stock option, profit sharing, insurance
or similar benefits for Company’s employees.

3. Confidential Information Consultant acknowledges that Consultant will acquire
information and materials from Company and knowledge about the business,
products, customers, clients and suppliers of Company and that all such
knowledge, information and materials acquired, and the existence, terms and
conditions of this Agreement, are and will be the trade secrets and confidential
and proprietary information of Company (collectively “Confidential
Information”). Confidential Information will not include, however, any
information that is or becomes part of the public domain through no fault of
Consultant or that Company regularly gives to third parties without restriction
on use or disclosure. Consultant agrees to hold all such Confidential
Information in strict confidence, not to disclose it to others or use it in any
way, commercially or otherwise, except in performing the Services, and not to
allow any unauthorized person access to it, either before or after expiration or
termination of this Agreement. Consultant further agrees to take all action
reasonably necessary and satisfactory to protect the confidentiality of the
Confidential Information including, without limitation, implementing and
enforcing operating procedures to minimize the possibility of unauthorized use
or copying of the Confidential Information.

4. Termination and Expiration

     4.1 Termination. Either party may terminate this Agreement in the event of
a breach by the other party if such breach continues uncured for a period of ten
(10) days after written notice.

     4.2 Expiration. Unless terminated earlier, this Agreement will expire at
the end of the Period of Consultancy.

     4.3 No Election of Remedies. The election by Company to terminate this
Agreement in accordance with its terms shall not be deemed an election of
remedies, and all other remedies provided by this Agreement or available at law
or in equity shall survive any termination.

2



--------------------------------------------------------------------------------



 



5. Effect of Expiration or Termination

Upon the expiration or termination of this Agreement for any reason:



  a)   each party will be released from all obligations to the other arising
after the date of expiration or termination, except that expiration or
termination of this Agreement for any reason will not relieve Company of its
obligations under Sections 1.3, 6 and 8 nor will this release indemnification
obligations with respect to any claims (including coverage of attorneys’ fees
and costs for Employee’s individual representation) arising under Consultant’s
existing rights to indemnification and defense pursuant to the articles and
bylaws of the Company for acts as a director and/or officer or to Consultant’s
rights of insurance under any director and officer liability policy in effect
covering the Company’s directors and officers or Consultant’s rights under
California Labor Code section 2802 or Consultant of its obligations under
Sections 2.2, 3, 6 and 8 nor will expiration or termination relieve Consultant
or Company from any liability arising from any breach of this Agreement; and    
b)   upon the Company’s reasonable request, Consultant will promptly notify
Company of all Confidential Information in Consultant’s possession and, at the
expense of Consultant and in accordance with Company’s instruction, will
promptly deliver to Company all such Confidential Information.

6. Limitation of Liability

IN NO EVENT SHALL COMPANY OR CONSULTANT BE LIABLE FOR ANY SPECIAL, INCIDENTAL,
INDIRECT OR CONSEQUENTIAL DAMAGES OF ANY KIND IN CONNECTION WITH THIS AGREEMENT,
EVEN IF COMPANY OR CONSULTANT HAS BEEN INFORMED IN ADVANCE OF THE POSSIBILITY OF
SUCH DAMAGES.

7. Competitive Activities

Consultant will not during the term of this Agreement, directly or indirectly,
in any individual or representative capacity, engage or participate in or
provide services to any business whose primary business is directly competitive
with Company.

8. General

     8.1 Assignment. Consultant may not assign Consultant’s rights or delegate
Consultant’s duties under this Agreement either in whole or in part without the
prior written consent of Company. Any attempted assignment or delegation without
such consent will be void.

3



--------------------------------------------------------------------------------



 



     8.2 Attorneys’ Fees. If any action is necessary to enforce the terms of
this Agreement, the substantially prevailing party will be entitled to
reasonable attorney’s fees, costs and expenses in addition to any other relief
to which such prevailing party may be entitled.

     8.3 Governing Law Severability. This Agreement will be governed by and
construed in accordance with the laws of the State of California excluding that
body of law pertaining to conflict of laws. If any provision of this Agreement
is for any reason found to be unenforceable, the remainder of this Agreement
will continue in full force and effect.

     8.4 Notices. Any notices under this Agreement will be sent by certified or
registered mail, return receipt requested, to the address specified below or
such other address as the party specifies in writing. Such notice will be
effective upon its mailing as specified.

     8.5 Complete Understanding; Modifications. This Agreement, together with
the Restated Employment Agreement between the parties of even date herewith,
constitutes the complete and exclusive understanding and agreement of the
parties and supersedes all prior understandings and agreements, whether written
or oral, with respect to the subject matter hereof and thereof. Any waiver,
modification or amendment of any provision of this Agreement will be effective
only if in writing and signed by the parties hereto.

IN WITNESS WHEREOF, the parties have executed this Agreement as of August 17,
2004.

              COMPANY       CONSULTANT
 
           
By:
  /s/ David D. Lee       /s/ Robert G. Gargus

           
 
           
Name:
  David D. Lee       Robert G. Gargus

           
 
           
Title:
  CEO and Chairman of the Board        

           
 
           
Date:
  8/17/04       8/17/04

           
 
           
Address:
           

           
 
                     

4